                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

GERALD LEE DOLL,                      )
                                      )
                   Plaintiff,         )
                                      )       CAUSE NO. 3:18-CV-299 RLM
            vs.                       )
                                      )
RONALD NEAL, et al.,                  )
                                      )
                   Defendants.        )

                                OPINION AND ORDER

      Gerald Lee Doll, a pro se prisoner, originally filed a complaint alleging that

he was not permitted to go outside for recreation during a lock down at the

Indiana State Prison from September 22, 2017 through October 26, 2017. ECF 1.

The court informed Mr. Doll that, without more, these allegations didn’t state a

constitutional claim. ECF 5. But, in the spirit of Luevano v. Wal-Mart, 722 F.3d

1014 (7th Cir. 2013), he was given the opportunity to file an amended complaint.

Mr. Doll has now filed an amended complaint. ECF 7.

      The court must review the complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim, or seeks monetary relief against a defendant

who is immune from such relief. 28 U.S.C. § 1915A(a), (b). Courts apply the same

standard under Section 1915A as when addressing a motion under FEDERAL RULE

OF CIVIL PROCEDURE   12(b)(6). Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir.

2006). To survive dismissal, a complaint must state a claim for relief that is


                                          1
plausible on its face. Bissessur v. Indiana Univ. Bd. of Trs., 581 F.3d 599, 602-03

(7th Cir. 2009). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. at 603. Thus, a “plaintiff must do better

than putting a few words on paper that, in the hands of an imaginative reader,

might suggest that something has happened to her that might be redressed by the

law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir.2010) (emphasis in

original). Nevertheless, “[a] document filed pro se is to be liberally construed, and

a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

      Mr. Doll hasn’t added any new facts in his amended complaint. He still

alleges that from September 22, 2017 through October 26, 2017, he was denied

the opportunity to go outside. He still doesn’t allege that he suffered any harm

from this incident. He still he doesn’t allege that he was denied all opportunities

for exercise - just the opportunity to exercise outside. In fact, he acknowledges the

court’s prior dismissal order was correct under this Circuit’s precedent. Id. at 5.

      Nevertheless, Mr. Doll requests the defendants “answer the complaint to

explain their actions” and he also wants to be allowed to go outside if a future lock

down at ISP exceeds seven days. Courts must afford prison officials “wide-ranging

deference” in the day-to-day operations of a correctional facility. Bell v. Wolfish,


                                         2
441 U.S. 520, 547 (1979). Since Mr. Doll hasn’t plausibly alleged that the prison

has violated his constitutional rights by not allowing him to go outside during lock

downs, the court isn’t in a position to interfere with how the prison handles

inmates during a facility lock down. Although Mr. Doll clearly doesn’t like the

prison’s practice of not allowing inmates to go outside during periods of lock

down, his allegations don’t amount to the type of severe deprivation that would

state a constitutional claim. Id.; see also Antonelli v. Sheahan, 81 F.3d 1422, 1432

(7th Cir. 1995) (only extreme and prolonged situations where all movement is

denied will amount to a constitutional violation).

      For these reasons, and the reasons more fully explained in the court’s

original screening order (ECF 5), the amended complaint is DISMISSED pursuant

to 28 U.S.C. § 1915A for failure to state a claim.

      SO ORDERED on October 9, 2018
                                              /s/ Robert L. Miller, Jr._
                                             Judge
                                             United States District Court




                                         3
